


Exhibit 10.1

AMENDED AND RESTATED
QUEST DIAGNOSTICS INCORPORATED
LONG-TERM INCENTIVE PLAN FOR
NON-EMPLOYEE DIRECTORS

(As amended as of April 15, 2009)


               Section 1.     Purpose. The purpose of the Amended and Restated
Quest Diagnostics Incorporated Long-Term Incentive Plan for Non-Employee
Directors is to secure for the Corporation and its stockholders the benefits of
the incentive inherent in increased common stock ownership by the members of the
Board of Directors who are not employees of the Corporation or any of its
subsidiaries.

               Section 2.      Definitions. When used herein, the following
terms shall have the following meanings:

               “Administrator” means the Board, or a committee of the Board,
duly appointed to administer the Plan.

               “Board” means the Board of Directors of the Corporation.

               “Code” means the Internal Revenue Code of 1986, as amended.

               “Common Stock” means ($.01 par value) common stock of the
Corporation.

               “Corporation” means Quest Diagnostics Incorporated, a Delaware
corporation.

               “Effective Date” means the date of approval of the Plan by the
holders of stock entitled to vote at the Corporation’s 2005 Annual Meeting of
Stockholders.

               “Exercise Price” means the price per share specified in the
Option agreement at which the Participant may purchase Common Stock through the
exercise of his/her Option, as the same may be adjusted in accordance with
Section 9.

               “Fair Market Value” means, as of any date, the mean of the high
and low sales price of a share of Common Stock on The New York Stock Exchange
Composite list on such date (or if no sale took place on such exchange on such
date, the mean between the high and the low on such exchange on the most recent
preceding date on which a sale took place); provided, however, that for the
purposes of Section 7(d), if on the date of exercise of an Option, a Participant
sells through a broker designated by the Corporation any of the shares purchased
as a result of the exercise of the Option, then the shares shall be valued at
the weighted average sales price of such shares sold on such date as reported to
the Corporation by such broker.

--------------------------------------------------------------------------------




               “Option” means a right granted under the Plan to a Participant to
purchase shares of Common Stock. All Options shall be “nonqualified stock
options” which are not intended to qualify as Incentive Stock Options under
Section 422 of the Code.

               “Option Period” means the period within which the Option may be
exercised pursuant to the Plan.

               “Participant” means a member of the Board who is not an employee
of Quest Diagnostics Incorporated or any subsidiary thereof.

               “Plan” means the Amended and Restated Quest Diagnostics
Incorporated Long-Term Incentive Plan for Non-Employee Directors.

               “Stock Awards” means a grant under the Plan to a Participant of
shares of Common Stock or of a right to receive shares of Common Stock (or their
cash equivalent or a combination of both) in the future.

               Section 3.      Administration. The Plan shall be administered by
the Administrator who shall establish from time to time regulations for the
administration of the Plan, interpret the Plan, delegate in writing
administrative matters to committees of the Board or to other persons, and make
such other determinations and take such other action as it deems necessary or
advisable for the administration of the Plan. All decisions, actions and
interpretations of the Administrator shall be final, conclusive and binding upon
all parties.

               Section 4.      Participation. All non-employee directors shall
automatically be Participants in the Plan.

               Section 5.      Shares Subject to the Plan. The maximum number of
shares of Common Stock that may be delivered in conjunction with grants of
Options and Stock Awards shall be 2,000,000, and 2,000,000 shares of Common
Stock shall be reserved for this purpose under the Plan (subject to adjustment
as provided in Section 9). The shares issued upon the grant of Stock Awards or
exercise of Options may be authorized and unissued shares or shares held in the
treasury of the Corporation including shares purchased on the open market by the
Corporation (at such time or times and in such manner as it may determine). The
Corporation shall be under no obligation to acquire Common Stock for
distribution to Participants before payment in shares of Common Stock is due. To
the extent that any Stock Award or Option shall be canceled or expire, new Stock
Awards or Options may thereafter be granted covering the number of shares that
had been subject to the forfeited portion of the relevant Stock Award or Option.

               Section 6.     Grants of Options and Stock Awards.

               (a)       On the Effective Date and on the date of the Annual
Meeting of Stockholders of each year commencing on January 1, 2006, the
Administrator may grant

-2-

--------------------------------------------------------------------------------




to each Participant an Option and/or a Stock Award, in such proportions as the
Administrator may determine, covering an aggregate of not more than 20,000
shares of Common Stock. In the event that a Participant is elected as a director
of the Corporation other than on the date of the Annual Meeting of Stockholders,
the Administrator may grant to such director, on his/her election, an Option
and/or a Stock Award, in such proportions as the Administrator may determine,
covering such number of shares of Common Stock (not to exceed 20,000) that is
proportional to the fraction of a year remaining until the next Annual Meeting
of Stockholders. In addition, upon a Participant’s initial election as a
director of the Corporation by the Board, the Administrator may make a one-time
grant to such Participant of an Option and/or a Stock Award, in such proportions
as the Administrator may determine, covering an aggregate of not more than
40,000 shares of Common Stock.

               (b)       Each Stock Award shall be earned and vest over such
period and shall be governed by such conditions, restrictions and contingencies
as the Administrator shall determine. These may include the achievement of
performance goals.

               (c)       As may be permitted from time to time by the
Administrator, each Participant may elect to receive an Option or Stock Award in
lieu of the cash compensation payable to such director in any year. The number
of shares of Common Stock underlying the Option available to such director shall
be computed using the same option valuation methodology (or any subsequent
methodology as may be adopted by the Corporation) as is used for reporting
compensation expense in the Corporation’s financial statements so as to achieve
a value equal to the cash compensation that would otherwise have been paid. Any
such election shall be irrevocable and shall be made by December 31, effective
for the fees payable during the following year and with an Option being granted
on each day on which the fees would otherwise have been payable (generally
expected to be the first day of each calendar quarter).

               Section 7.      Terms and Conditions of Options. Each Option
shall be evidenced by a written agreement, in form approved by the Administrator
and executed by the Chairman of the Board, President, Vice President of Human
Resources or Secretary of the Corporation, which shall be subject to the
following express terms and conditions and to such other terms and conditions as
the Administrator may deem appropriate. Options may be granted singularly or in
combination with a Stock Award.

               (a)       Option Period. Each Option agreement entered into on or
after the Effective Date shall specify that the Option granted thereunder is
granted for a period of seven (7) years from the date of grant and shall provide
that the Option shall expire on such seven-year anniversary.

               (b)       Exercise Price. The Exercise Price per share shall be
the Fair Market Value on the date the Option is granted.

               (c)       Exercise of Option. Subject to Section 7(e), Options
granted under Section 6(a) hereof shall become exercisable in three equal annual
installments beginning

-3-

--------------------------------------------------------------------------------




on the first anniversary of the date of grant. Options granted under Section
6(c) vest and become exercisable immediately on the date of grant. The
exercisability of Options may be limited by restrictions on exercise included in
the Corporation’s securities trading policies or the Corporation’s non-employee
director stock ownership guidelines, each as in effect from time to time.

               (d)       Payment of Exercise Price Upon Exercise. The Exercise
Price of the shares as to which an Option shall be exercised shall be paid to
the Corporation at such time as is determined by the Administrator (but in no
event later than the date on which any shares are issued on exercise of an
Option). The Administrator may authorize in its sole discretion, the payment of
the Exercise Price by (i) cash, (ii) delivering Common Stock of the Corporation
already owned by the Participant and having a total Fair Market Value on the
date of such delivery equal to the Exercise Price, (iii) delivering a
combination of cash and Common Stock of the Corporation having a total Fair
Market Value on the date of such delivery equal to the Exercise Price, or (iv) a
net share settlement procedure or through withholding of shares of Common Stock
subject to the Option valued using the Fair Market Value on the date of
exercise.

               (e)       Termination of Service on the Board. In the event a
Participant terminates service on the Board for any reason, all Options
previously granted to such Participant may be exercised by the Participant (or,
if the Participant is deceased, by his/her representative) at any time, or from
time to time, for the remaining term of the Option.

               (f)       Transferability of Options. No Option and no right
arising under any Option shall be transferable other than by will or by the laws
of descent and distribution. During the lifetime of the optionee, an Option
shall be exercisable only by him/her.

               (g)       Participants to Have No Rights as Stockholders. No
Participant shall have any rights as a stockholder with respect to any shares
subject to his or her Option prior to the date on which the Participant (or if
the shares are held in “street name,” the broker designated by the Participant)
is recorded as the holder of such shares on the records of the Corporation.

               (h)       Other Option Provisions. The form of Option agreement
may contain such other provisions as the Board may, from time to time,
determine.

               Section 8.      Terms and Conditions of Stock Awards. Each Stock
Award shall be evidenced by a written agreement, in form approved by the
Administrator and executed by the Chairman of the Board, President, Vice
President of Human Resources or Secretary of the Corporation, which shall be
subject to the following express terms and conditions and to such other terms
and conditions as the Administrator may deem appropriate. Stock Awards may be
granted singularly or in combination with an Option.

-4-

--------------------------------------------------------------------------------




               (a)       Dividends and Dividend Equivalents. A grant of Stock
Awards may include the right to receive dividends or dividend equivalent
payments which may be paid either currently or credited to a Participant’s
account. Any such crediting of dividends or dividend equivalents may be subject
to such conditions, restrictions and contingencies as the Administrator shall
establish, including the reinvestment of such credited amounts in Common Stock
equivalents.

               (b)       Payments. Stock Awards may be settled through cash
payments, the delivery of shares of Common Stock, the granting of Stock Awards
or Options or combination thereof as the Administrator shall determine. Any
Stock Award settlement, including payment deferrals, may be subject to such
conditions, restrictions and contingencies as the Administrator shall determine.
The Administrator may permit or require the deferral of any award payment,
subject to such rules and procedures as it may establish, which may include
provisions for the payment or crediting of interest, or dividend equivalents,
including converting such credits into deferred share equivalents.

               (c)       Transferability of Stock Awards. Except by will or by
the laws of descent and distribution and, if permitted by the Administrator, as
a gift to a family member or a trust or similar entity for the benefit of one or
more family members, no Stock Award and no right arising under any Stock Award
shall be assignable or transferable.

               (d)       Participants to Have No Rights as Stockholders. No
Participant shall have any rights as a stockholder with respect to any shares
subject to his or her Stock Award prior to the date on which the Participant (or
if the shares are held in “street name,” the broker designated by the
Participant) is recorded as the holder of such shares on the records of the
Corporation.

               (e)       Other Stock Award Provisions. The form of Stock Award
agreement authorized by the Plan may contain such other provisions as the
Administrator may, from time to time, determine.

               Section 9.     Adjustments in Event of Change in Common Stock. In
the event of any change in the Common Stock by reason of any stock split,
reverse stock split, stock dividend recapitalization, reorganization, merger,
consolidation, split-up, combination or exchange of shares, or of any similar
change affecting the Common Stock, the number and kind of shares which
thereafter may be optioned, awarded and sold under the Plan and the number and
kind of shares subject to Stock Awards under outstanding Stock Award agreements
or subject to Options under outstanding Option agreements and the Exercise Price
per share of such Options shall be appropriately adjusted consistent with such
change in such manner as the Administrator may deem equitable to prevent
substantial dilution or enlargement of the right granted to, or available for,
Participants in the Plan; provided, however, that no such adjustment shall be
required if the Administrator determines that such action could cause an Option
to fail to satisfy the conditions of an applicable exception from the
requirements of

-5-

--------------------------------------------------------------------------------




Section 409A (as defined below) or otherwise could subject a Participant to any
interest or additional tax imposed under Section 409A in respect of an
outstanding award.

               Section 10.     Listing and Qualification of Shares. The Plan,
the grant of Stock Awards, the grant and exercise of Options thereunder, and the
obligation of the Corporation to sell and deliver shares under such Stock Awards
and Options, shall be subject to all applicable federal and state laws, rules
and regulations and to such approvals by any government or regulatory agency as
may be required. The Corporation, in its discretion, may postpone the issuance
or delivery of shares upon any grant of a Stock Award or exercise of an Option
until completion of any stock exchange listing, or other qualification of such
shares under any state or federal law, rule or regulation as the Corporation may
consider appropriate, and may require any Participant, beneficiary or legal
representative to make such representations and furnish such information as it
may consider appropriate in connection with the issuance or delivery of the
shares in compliance with applicable laws, rules and regulations.

               Section 11.      Taxes.

               (a)       Tax Withholding. The Corporation may make such
provisions and take such steps as it may deem necessary or appropriate for the
withholding of all federal, state, local and other taxes required by law to be
withheld with respect to Options and Stock Awards including, but not limited to
(a) reducing the number of shares of Common Stock otherwise deliverable to
permit deduction of the amount of any such withholding taxes from the amount
otherwise payable under the Plan, (b) deducting the amount of any such
withholding taxes from any other amount then or thereafter payable to a
Participant (but only to the extent that such deduction would not subject the
Participant to any interest or additional tax imposed under Section 409A), or
(c) requiring a Participant, beneficiary or legal representative to pay in cash
to the Corporation the amount required to be withheld or to execute such
documents as the Corporation deems necessary or desirable to enable it to
satisfy its withholding obligations as a condition of releasing the Common
Stock.

               (b)       Section 409A. The Plan is intended and shall be
construed to comply with Section 409A of the Code, including any amendments or
successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance (collectively,
“Section 409A”). In this regard, and without limiting the previous sentence, any
election made with respect to Sections 6(a), 6(c) and 8(b) shall be conformed to
the requirements of Section 409A to the extent applicable.

               Section 12.     No Liability of Board Members. No member of the
Board shall be personally liable by reason of any contract or other instrument
executed by such member or on his/her behalf in his/her capacity as a member of
the Board or the Administrator nor for any mistake of judgment made in good
faith, and the Corporation

-6-

--------------------------------------------------------------------------------




shall indemnify and hold harmless to the fullest extent permitted by the
Corporation’s Restated Certificate of Incorporation and By-Laws and Delaware
General Corporation Law, each employee, officer or director of the Corporation
to whom any duty or power relating to the administration or interpretation of
the Plan may be allocated or delegated, against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim with
the approval of the Board) arising out of any act or omission to act in
connection with the Plan.

               Section 13.      Amendment or Termination. The Board may, with
prospective or retroactive effect, amend, suspend or terminate the Plan or any
portion thereof at any time; provided, however, that no amendment, suspension or
termination of the Plan shall deprive any Participant of any right with respect
to any Stock Award or Option without his/her written consent; and provided,
further, that unless duly approved by the holders of stock entitled to vote
thereon at a meeting (which may be the annual meeting) duly called and held for
such purpose, except as provided in Section 9, no amendment or change shall be
made in the Plan (i) increasing the total number of shares which may be issued
or transferred under the Plan; (ii) changing the exercise price specified for
the shares subject to Options; (iii) changing the maximum period during which
Options may be exercised; (iv) extending the period during which Options or
Stock Awards may be granted under the Plan; or (v) expanding the class of
individuals eligible to receive Stock Awards or Options under the Plan.
Notwithstanding the foregoing, the consent of a Participant shall not be
required for any action taken by the Administrator (x) to settle or adjust an
outstanding award pursuant to Section 9 or (y) to modify an outstanding award to
avoid, in the reasonable, good faith judgment of the Corporation, the imposition
on the Participant of any interest or additional tax under Section 409A.

               Section 14.      Captions. The captions preceding the sections of
the Plan have been inserted solely as a matter of convenience and shall not in
any manner define or limit the scope or intent of any provisions of the Plan.

               Section 15.     Governing Law. The Plan and all rights thereunder
shall be governed by and construed in accordance with the laws of the State of
New Jersey applicable to contracts made and to be performed entirely within such
State (without reference to its principles of conflicts of law).

               Section 16.     No Fractional Shares. No fractional shares shall
be issued or delivered pursuant to the Plan or any Option or Stock Award, and
the Administrator shall determine whether any fractional share shall be rounded
up or rounded down to the nearest whole share, whether cash shall be paid or
transferred in lieu of any fractional shares, or whether such fractional shares
or any rights thereto shall be cancelled.

-7-

--------------------------------------------------------------------------------




               Section 17.      Effective Date and Duration of Plan. The Plan
became effective as of the Effective Date. This Plan shall terminate on the
tenth anniversary of the Effective Date, and no Stock Awards or Option may be
granted after such date, but such termination shall not affect any Stock Award
or Option previously granted.

 

 

-8-

--------------------------------------------------------------------------------